EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel Bock on 1/11/2022.

The application has been amended as follows: 
Cancel claims 1, 2, 4, 6 and 22.

Amend claims set as follows:


3.  (Currently Amended) A method comprising:
preparing a solution of a phosphorous-based acid in a solvent, wherein the solvent is selected from the group consisting of n-butanol, isopropanol, ethanol, methanol, formic acid, acetic acid, tetrahydrofuran (THF), dimethylformamide (DMF) and ionic liquids and the phosphorous-based acid is a phosphonic acid having a formula: (OH)2P(O)(R
	wherein R is an alkyl group having between 4 and 25 atoms;
immersing at least a portion of a metal work piece into the solution of the phosphorous-based acid, wherein the metal is selected from the group consisting of Ti, Zr, Hf, V, Nb, Ta, Al, and alloys thereof or stainless steel;
immersing at least a portion of a reference metal into the solution of the phosphorous-based acid;
supplying a voltage between the metal work piece and the reference metal for a duration of time;
removing the metal work piece from the solution of the phosphorus-based acid;
cleaning the metal work piece; and
drying the cleaned metal work piece to obtain a surface modified metal work piece.

7.  (Currently Amended) The method according to claim 3 

9.  (Currently Amended) The method according to claim 3 

10.  (Currently amended) A method comprising:
preparing a solution of a phosphorous-based acid in a solvent, wherein the solvent is selected from the group consisting of n-butanol, isopropanol, ethanol, methanol, formic acid, acetic acid, tetrahydrofuran (THF), demethylformamide (DMF), and ionic liquids and the phosphorus-based acid is a phosphonic acid having a formula: (OH)2P(O)(R), wherein R is an alkyl group having between 4 and 25 carbon atoms;
immersing at least a portion of a metal work piece into the solution of the phosphorous-based acid;
immersing at least a portion of a reference metal into the solution of the phosphorous-based acid;
supplying a voltage between the metal work piece and the reference metal for a duration of time, wherein the metal work piece comprises an anode;
removing the metal work piece from the solution of the phosphorus-based acid;
cleaning the metal work piece; and
drying the cleaned metal work piece to obtain a surface modified metal work piece.  

11.  (Currently amended) The method according to claim 3[[1]], wherein the concentration of the solution is from about 1% to about 10% solution by weight.  

12.  (Currently amended) The method according to claim 3[[1]], wherein the voltage applied ranges from about 1 V to about 300 V.  

13.  (Currently amended) The method according to claim 3[[1]], wherein the voltage applied ranges from about 1 V to about 100 V.  

14.  (Currently amended) The method according to claim 3[[1]], wherein the duration of time is from about 1 second to about 5 minutes. 

15.  (Currently amended) The method according to claim 3[[1]], wherein drying the cleaned metal work piece is carried out in an inert atmosphere or dry air.  

16.  (Currently amended) The method according to claim 3[[1]], wherein a coefficient of friction of the modified-metal surface is up to 99% lower than a coefficient of friction of an untreated metal surface.  

18.  (Currently Amended) The method according to claim 3[[1]], wherein a static coefficient of friction of the modified-metal surface is up to 99% lower than a static coefficient of friction of an untreated metal surface.  


20.  (Currently amended) The method according to claim 3[[1]], wherein a dynamic coefficient of friction of the modified-metal surface is up to 99% lower than a dynamic coefficient of friction of an untreated metal surface.  


22.  Cancelled.

23.  (New) The method according to claim 10, wherein R further comprises a terminal group X, the phosphonic acid comprising a formula: (OH)2P(O)(RX), wherein R is an alkyl group having between 4 and 25 carbon atoms, and wherein X is selected from the group consisting of a substituted or unsubstituted hydroxyl group, a substituted or unsubstituted amine group, and a substituted or unsubstituted ester group.

24.  (New) The method according to claim 23, wherein X is a substituted or unsubstituted methacrylate group.

25.  (New) The method according to claim 3, wherein R further comprises a terminal group X, the phosphonic acid comprising a formula: (OH)2P(O)(RX), wherein R is an alkyl group having between 4 and 25 carbon atoms, and wherein X is selected from the group consisting of a substituted or unsubstituted hydroxyl group, a substituted or unsubstituted amine group, and a substituted or unsubstituted ester group.

26.  (New) The method according to claim 25, wherein X is a substituted or unsubstituted methacrylate group.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim limitations of the specific phosphonic acid, solvent and anodic deposition of the material on the surface of the metal overcomes the closest prior art of record. The closest art is US 2016/0168725 which discloses cathodic deposition and US 5,032,237 which describes aqueous anodic process, but does not deem obvious or anticipate the desired solvent.

Terminal Disclaimer
The terminal disclaimer filed on 1/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,876,217 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759